Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 2: 202, 204 appear to be mislabeled as 802 and 804
Fig. 3: 202, 206-214 appear to be mislabeled as 602, 606-614 
Fig. 4: 402-414 appear to be mislabeled as 702-714
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 8-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attention-Mechanism-Containing Neural Networks for High-Resolution Remote Sensing Image Classification to Xu et al. (hereinafter Xu).
Per claim 1, Xu discloses a neural network system comprising:
processing hardware (Section 3.1.2, last ¶: “All experiments were conducted on a computer with a 16.0 GB RAM Intel® Xeon® CPU E3-1220v5@3.00 GHz processor. The computer featured an NVIDIA Quadro K620 graphic card with CUDA version 8.0.4 for acceleration.”); and
a memory storing instructions (Section 3.1.2, last ¶: “All experiments were conducted on a computer with a 16.0 GB RAM Intel® Xeon® CPU E3-1220v5@3.00 GHz processor) which, when executed by the processing hardware, cause the processing hardware to perform operations comprising: 
accessing an input vector (fig. 1…”Input”), the input vector comprising a numeric representation of an input (fig. 1…Input is image data that whose pixel data is as numeric values that are fed into the convolutional neural network (CNN)) to a neural network (fig. 1…Input is fed into the CNN, where the CNN is a feedforward neural network that is modified to have an additional soft attention mechanism, also referred to as the “control gate attention mechanism” or “trunk branch mechanism”,  and a “feedback attention mechanism”, also referred to as “mask branch mechanism”; Section 2.1: “The convolutional network with the feedback attention mechanism is illustrated in Figure 2”); 
providing the input vector to the neural network comprising a plurality of ordered layers (fig. 1…feedforward part of CNN has a plurality of sequential/ordered layers, i.e., convolution, ReLU,…), wherein each layer in at least a subset of the plurality of ordered layers is coupled with an adaptation module (fig. 1…the control gate attention mechanism and feedback attention mechanism are construed to be an adaptation module as they adapt and help make more efficient the feedforward part of CNN; Section 1, pg. 4, first and second paragraphs: ”attention mechanism is applied…with the mask branch and trunk branching mechanism being combined for feature learning. Hence, the efficiency of the VHRRS image classification is improved. The network realizes the soft attention mechanism and achieves end-to-end and pixel-to-pixel feature recalibration, thereby assigning diverse priorities to different locations on the feature maps. This supports the network in highlighting the most discriminative and useful features and by suppressing useless feature learning and extraction in accordance with the classification requirements. Based on the concept of feedback attention, the network returns the high-level features to the shallow layers. In addition to enhancing the information flow through feature reuse, this concept also allows high-level visual information to re-weight and re-update the lower-layer feature extraction. Hence, key points are captured and the network training becomes more target-oriented”; fig. 1…feedback attention mechanism part of the adaptation module is coupled with each layer in a subset of layers of the feedforward network; Section 2.1 and pg. 7, second paragraph: “The feedback stage is also a CNN network (Figure 2). However, in this stage, the layers related to the feedforward stage are re-updated. All levels are re-updated by features acquired from one layer higher in the feedforward stage and one previous lower layer re-updated in the feedback stage. Apart from the first and last layers in the feedforward stages, all other stages are re-updated…”), wherein the adaptation module receives a same input value as a coupled layer for the adaptation module (fig. 1…”Input” is the same that is received by the feedforward section layers of the network as it is for the control gate attention mechanism and feedback attention mechanism of the adaptation module), and wherein an output value of the adaptation module is pointwise multiplied with an output value of the coupled layer to generate a next layer input value (fig. 1…point-wise multiplication of the control gate attention mechanism with the output of the feedforward section of the network shown to generated input value to the next layer/block; Section 2, first paragraph: “The entire network is composed of several attention blocks. In each block, the soft attention mechanism and feedback attention mechanism form the control gate mask and trunk branches, respectively, and the point-wise multiplication of these two branches enables the fusion of these two attention mechanisms”; fig. 4 and Section 2.3.1…last paragraph: “The feature maps and mask maps from the trunk and mask branches, respectively, are fused by implementing element-wise multiplication on the corresponding positions”); and
generating an output of the neural network (fig. 1…”Classification result”) based on an output of a last one of the plurality of ordered layers in the neural network (fig. 1…bottom part of figure shows a last stage having a last one of the plurality of ordered layers, that contributes to the output of “Classification result”).
Per claim 2, Xu discloses claim 1, further disclosing the adaptation module is lightweight relative to the coupled layer (fig. 1…the control gate attention mechanism is shown to have fewer processing layers relative to the feedforward network section).
Per claim 8, Xu discloses claim 1, further disclosing the at least the subset of the plurality of ordered layers comprises a last m layers of the plurality of ordered layers, wherein m is a positive integer (fig. 1…last stage shows a plurality of sequential/ordered layers that is a positive integer number of layers construed to the a last m layers).
Claims 9, 10 and 16 are substantially similar in scope and spirit to claims 1, 2 and 8.  Therefore, the rejections of claims 1, 2 and 8 are applied accordingly.
Claims 17 and 18 are substantially similar in scope and spirit to claims 1 and 2.  Therefore, the rejections of claims 1 and 2 are applied accordingly.
Allowable Subject Matter
Claims 3-7, 11-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 9 and 17, further including the particular notable limitations of the adaptation module being trained separately and using different training data from the plurality of ordered layers of the neural network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to adapting an existing network to a different problem/task using attention masks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALAN CHEN/Primary Examiner, Art Unit 2125